ORDER.
WHEREAS Henry J.E. Ahrens heretofore filed in this court, in support of his application for admission as a member of the bar of this state, certificates purporting to be signed by the clerk of the supreme court of Kansas, and by the judge of the twelfth judicial district of that state, stating that he had been admitted as an attorney by the supreme court of the state of Kansas, and also his own affidavit stating that he had been so admitted and had practiced law in the state of Kansas for a period of three years immediately preceding his application for admission in this state, with the exception of such time as he was in the service of the United States in the late war; and
WHEREAS the said Henry J.E. Ahrens has appeared before this court, surrendered to the court his certificate of admission as an attorney at law within the state of Idaho, with the request that it be canceled and his admission as a member of the bar of this state set aside and annulled, and has stated and admitted to this court that, at the time of his admission, he represented that he had been admitted as an attorney by the supreme court of Kansas, and had practiced law under said certificate in Kansas for a period of three years immediately preceding his admission in this state, with the exception of such time as he was in the service of the United States in the late war, and has further stated and admitted that such statements were false and that he has never been admitted as an attorney at law by the supreme court of Kansas, —
It is therefore ordered that the order heretofore entered admitting the said Henry J.E. Ahrens as an attorney and counselor at law with authority to practice in all the courts of this state be, and the same is hereby, annulled and revoked; that the certificate issued to said Henry J.E. Ahrens be canceled upon its face and his name be *Page 784 
stricken from the roll of attorneys and counselors, and that he be precluded from practicing as such attorney or counselor in the courts of this state.